UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): [_] Form 10-K [_] Form 20-F [_] Form 11-K [X] Form 10-Q [_] Form 10-D [_] Form N-SAR [_] Form N-CSR For Year Ended: March 31, 2010 [_] Transition Report on Form 10-K [_] Transition Report on Form 20-F [_] Transition Report on Form 11-K [_] Transition Report on Form 10-Q [_] Transition Report on Form N-SAR For the Transition Period Ended:Not Applicable Read instruction (on back page) Before Preparing FormPlease Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I – REGISTRANT INFORMATION China Tel Group, Inc. Full Name of Registrant Former Name if Applicable 12520 High Bluff Drive, Suite 145 Address of Principal Executive Office (Street and Number) San Diego, CA 92130 City, State and Zip Code PART II – RULES 12-b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12-b-25 (b), the following should be completed.(Check box if all of the following are appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25-(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant requires additional time to complete disclosure items and for review by professional advisors. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Kenneth L. Waggoner 259-6614 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 and 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file suchreport(s) been filed?If answer is no, identify report(s). [X] Yes[_] No (3)Is it anticipated that any significant change in results of operations from the correspondingperiod for the last fiscal year will be reflected by the earning statements to be included in thesubject report or portion thereof? [_] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. China Tel Group, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Date: May 17, 2010 By: /s/Kenneth L. Waggoner Kenneth L. Waggoner, Vice President & General Counsel
